DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-11 and 16-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 3-11 and 14-22 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Regarding the expression “magnetizing the steel-rule once inserted into the kerf of the die block”, the disclosure does not teach “magnetizing the steel-rule”. It teaches providing a piece of magnet.  There is a difference between providing a piece of magnet and magnetizing the steel rule.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12-15, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holliday (6,779,426).
Regarding claim 1, Holliday teaches a die block for steel-rule culling die, the die block comprising: 

at least one element 16 having magnetic properties and being located in proximity to each kerf for providing a magnetic field that retains the steel-rule when the steel-rule is received into the corresponding kerf.
See Figs. 1-2.
Regarding claim 12, Holliday teaches a cutting die assembly for cutting and/or punching a material sheet using a press, and comprising: 
at least one steel-rule 14 defining a knife configured for cutting and/or punching the material; 
a die block 10 configured to be inserted into the press and comprising at least one kerf 12 perpendicularly extending from an upper surface to a bottom surface of the die block, each kerf being configured to receive the at least one steel-rules 14, the at least one steel-rules being partially inserted into the corresponding at least one kerf for outwardly exposing the knife of each steel-rule; and 
at least one element 16 having magnetic properties and being located into the die block in proximity to each kerf for providing a magnetic field that retains the at least one steel-rule when the at least one steel-rule is received into the corresponding at least one kerf.
See Figs. 1-2.
Regarding claims 2 and 13, the kerf 12 having a width equal or greater than a rule thickness is best seen in Figs. 1-2.

Regarding claim 23, Holliday teaches a method for providing stability and alignment of a die block intended to be used in collaboration with a press for cutting and/or punching a sheet of material, the method comprising the steps of:
partially inserting a steel-rule into a corresponding kerf 12 of the die block for outwardly exposing a knife of the steel-rule configured to cut and/or punch the sheet; and 
magnetizing the steel-rule (by element 16) once inserted into the kerf of the die block.
See Figs. 1-2.
Regarding claim 24, Holliday teaches a method for manufacturing a stabilized die block intended to be used in collaboration with a press for cutting and/or punching a sheet of material, the method comprising: 
providing a die block 10 with at least one kerf 12, and 
for each kerf: 
positioning at least one element 16 having magnetic properties in proximity to the kerf for providing a magnetic field; and 
partially inserting at least one steel-rule into the kerf for retaining the at least one steel- rule into the kerf while exposing a knife of the steel-rule outwardly projecting from the die block; the magnetic field stabilising and aligning each steel-rule once inserted into the kerf.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steel rules of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHONG H NGUYEN/Examiner, Art Unit 3724